Citation Nr: 1218854	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  11-06 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial increased compensable evaluation fungal infection of the groin and gluteal folds.  

2.  Entitlement to service connection for a skin disorder (other than fungal infection of the groin and gluteal folds).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from August 1956 to May 1958.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), located in White River Junction, Vermont.  In that action, the RO granted service connection for a fungal infection of the groin and gluteal folds, claimed as "jungle rot", and assigned a noncompensable evaluation.  The appellant was notified of that action and he has appealed the assignment of the noncompensable rating.  

Following the perfection of his appeal, the appellant, along with his wife, provided testimony before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing with the Board in May 2012.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a skin disorder (other than fungal infection of the groin and gluteal folds), is addressed in the REMAND portion of the decision below and it is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The fungal infection of the groin and gluteal folds is mild and affects less than five percent of the appellant's body.


CONCLUSION OF LAW

The criteria for a compensable for a fungal function of the groin and the gluteal folds have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 7813 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that when the appellant was on active duty, he served in the Panama Canal Zone.  During that assignment, he experienced "jungle rot" of the groin and buttocks.  Approximately fifty years later, the appellant submitted a claim for VA compensation benefits.  In conjunction with his claim for benefits, the appellant underwent a VA Skin Examination in June 2009.  Upon completion of the examination, the VA medical examiner diagnosed the appellant as suffering from a fungal infection of the groin and gluteal folds.  The results of the examination were forwarded to the RO which, in turn, granted service connection for a fungal infection of the groin and gluteal folds (buttocks).  A noncompensable evaluation was assigned and the appellant has appealed the disability rating that has been assigned.  

The Board has reviewed the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The veteran's increased rating claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The appellant's service treatment records, VA medical records, and VA examination reports are of record.  There is no indication of that there is any outstanding evidence that should be obtained.  Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the record reflects that in conjunction with his claim for benefits, the appellant underwent a VA examination of his skin in June 2009.  The results of that examination have been included in the claims folder for review.  The report involved a review of the medical history and the results of any testing accomplished during the exams and the report provides sufficient information so the Board can render an informed determination.  Therefore, the Board finds that the report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.


II.  Discussion

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2011) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2011) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2011) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2011).  With respect to the issue before the Board, the appeal does stem from the appellant's disagreement with an evaluation assigned in connection with the original grant of service connection, and the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, staged ratings must be considered. 

An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

The appellant's disability has been rated pursuant to the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 7813 (2011), which provides that the disability should be rated as disfigurement of the head, face or neck under Diagnostic Code 7800, under Diagnostic Codes 7801 to 7805 regarding scars, or under Diagnostic Code 7806 regarding dermatitis, depending upon the predominant disability.  In this case, dermatitis is the predominant disability.  .

Under Diagnostic Code 7806, a 10 percent rating is assigned for dermatitis or eczema covering at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of exposed areas affected, or intermittent systemic immunosuppressive drugs required for a total duration of less than six weeks during the past 12- month period.  38 C.F.R. Part 4 (2011).  A 30 percent rating is assigned for dermatitis or eczema covering at least 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more during the past 12-month period.  Id.  A 60 percent rating is assigned for dermatitis or eczema covering more than 40 percent of the entire body, or more than 40 percent of exposed areas affected, or constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12- month period.  Id.

A review of the available medical treatment records fails to show treatment for or complaints involving a fungal infection of the groin and gluteal folds.  When the appellant underwent an examination of the skin in June 2009, the appellant told the examiner that he experienced itching, burning, and the "leaking of fluid."  It was reported that the appellant self treated himself with the use of a topical noncorticosteroid or nonimmunosuppressive lotion/cream.  When examined, the following was noted:

The groin and the gluteal folds are involved with mild, light pink fungal infection that is dry, not weeping, red or excoriated.  The infestation is 2-3" wide within the folds and does not extend down the thighs or onto the abdomen.  

The examiner further noted that the area covered was less than 5% of the whole body and was not affected the head, face, neck, or hands.  

The appellant has asserted that he believes the fungal infection should be assigned a higher rating especially since he has suffered from a condition that began on active duty. 

In light of this evidence, the Board finds that a compensable evaluation is not warranted for the service-connected fungal infection of the groin and buttocks.  The medical evidence fails to show that the disorder has affected more than five percent of the entire body or is productive of constant itching and discomfort.  Additionally, the disability is not manifested by scars that are deep, unstable, covering an area of 144 square inches (929 sq. cm.) or greater, or causing limitation of function.  Moreover, the appellant has not been required to use constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12- month period.  Accordingly, a compensable evaluation is not warranted under 38 C.F.R. Part 4, Diagnostic Code 7806 (2011).  

The appellant is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., itching, dry skin, repeated skin eruptions, etcetera.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id. 

Although the appellant is competent to provide his complaints and observations concerning his fungal infection, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, while the Board finds that the appellant's statements are sincere, the Board does not find those same statements as credible.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  The appellant's assertions that he has the condition and that it is symptomatic are considered competent and probative.  However, his statements are outweighed by the more probative medical evidence which was based on a physical examination and as sufficient information was provided for the Board to render an informed decision.  This evidence reflects symptoms of the infection that are mild and affect an unexposed area of less than 5 percent of the total body.  The overall evidence does not support a compensable disability rating in consideration of the dermatitis diagnostic criteria. 

The Board has considered the application of alternative diagnostic criteria; however, any other diagnostic criteria would not provide a higher rating or are inapplicable to his fungal infection.  The medical records and the examination report are all negative for any scarring of the groin or gluteal folds, and as such, ratings pursuant to 38 C.F.R. Part 4, Diagnostic Codes 7800-7805 (2011) are inapplicable.  The rating criteria pertaining to other disabilities of the skin essentially contemplate the same diagnostic criteria, such as areas affected and the use of systemic therapy, and thus could not provide the basis for a higher rating.  Furthermore, there have been no systemic manifestations as a result of his dermatitis.  

The Board has considered the possibility of staged ratings.  Fenderson; Hart, both supra.  The Board, however, concludes that the criteria for a compensable disability rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See Id.  Again, a compensable rating is not warranted on a schedular basis.  As such, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

III.  Extraschedular Evaluation

The Board has also considered whether the appellant is entitled to an extraschedular evaluation for the disability discussed above.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected fungal infection of the groin and buttocks is inadequate.  A comparison between the level of severity and symptomatology of the appellant's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the appellant's disability level and symptomatology; as discussed above. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the appellant required frequent hospitalizations for his fungal infection disability.  Additionally, there was not shown to be evidence of marked interference with employment solely due to this one disability.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture. 

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) is not warranted.  


ORDER

Entitlement to an initial increased compensable evaluation for a fungal infection of the groin and gluteal folds is denied.  

REMAND

As noted in above, the appellant has expressed disagreement with the RO's denial of service connection for a skin disorder (other than fungal infection of the groin and gluteal folds), that affects his trunk and appendages.  While the Veteran initially claimed service connection for a fungal infection of the groin and gluteal folds, a liberal reading of his contentions over the course of the appeal could be construed as a claim of service connection for other skin disability also.  The Veteran exhibited acne on his back on the separation examination from service and diagnoses following the June 2009 VA examination included eczema and prurigo with a component of stasis dermatitis.  The grant of service connection specifically for fungal infection of the groin and gluteal folds essentially denied service connection for other skin disability.  Since the appellant filed a timely notice of disagreement with respect to that decision, the Board's jurisdiction has been triggered.  At this point, the issues must be REMANDED, per Manlincon v. West, 12 Vet. App. 238 (1999), so that the RO can issue a statement of the case on the underlying claim of entitlement to service connection for a skin disorder (other than fungal infection of the groin and gluteal folds).

In light of the foregoing, the case is REMANDED to the RO for the following development:

The RO should readjudicate the issue of entitlement to service connection for a skin disorder (other than fungal infection of the groin and gluteal folds).  If the claim remains denied, the RO is directed to promulgate a statement of the case on this issue and to provide the appellant with the appropriate notice of appellate rights.  

Thereafter, the case should be returned to the Board, if a timely substantive appeal is submitted.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


